The People concede that the conviction of defendant of a violation of -section 1712 of the Penal Law must be reversed and the information accusing defendant of said crime dismissed, under People v. Solomon (296 N. Y. 220). The conviction of book-making under section 986 of the Penal Law is reversed and the information accusing defendant of said crime dismissed *805on the ground that the commission of this crime is not established beyond a reasonable doubt. Judgment unanimously reversed and the information dismissed. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Yoorhis, JJ.